Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 25, 2016

                                    No. 04-16-00435-CV

                       Everett W. GREGORY Jr. and Marcia Gregory,
                                      Appellants

                                              v.

                    BANK OF AMERICA N.A., and Jesse R. Mendoza,
                                  Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI05064
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
        The appellee’s unopposed motion to withdraw counsel of record and substitute attorney
in charge is hereby GRANTED.


                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court